EXAMINER’S AMENDMENT/COMMENT/REASONS FOR ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Drawing Figures 3, 10, and 11 contain color.  The examiner presumes in the absence of any petition for color drawings that Applicant does not want the drawings printed in color.  If Applicant wants the drawings to be printed in color in the issued patent, then Applicant can file the petition as indicated above in this section.

The drawings of May 24, 2019 are hereby accepted as FORMAL.

Each and every use of the word, “module” in the claims has been interpreted to mean a hardware module, as would be readily understood by one of ordinary skill-in-the-art, and not to invoke 35 USC 112(f).  For example, the first sentence in paragraph [0039] on page 10 of the specification refers to string “detection scenarios” in a module.

It is noted that the term, “meta-structure” is defined on page 3 of the specification in paragraph [0019] at lines 5-9.

The Long et al article is of general interest for showing an antenna with a metasurface.

Soler Castany et al (‘082) is of general interest for showing an antenna arrangement with two antennas, and that relates to slot antennas.  Further, Soler Castany et al (‘082) mentions meta-structures in paragraph [0267].

Killen et al (‘527) is of general interest for showing a slot antenna that uses meta-materials, for example, see paragraphs 32, 47, 50, 51, 56, and 57.

Stevenson et al (‘021) is of general interest for showing a slot antenna that uses meta-materials, noting, for example, Figure 2A.

Lee et al (‘470) is of general interest for showing a slot antenna with metamaterial structures.

Xu et al (‘660) is of general interest for showing an antenna with one or more sections that uses meta-materials.

Gummalla et al (‘696) is of general interest for showing metamaterial antenna arrays.

Yonak et al (‘180) is of general interest for showing a radar system with a metamaterial lens.

Each of Achour et al (‘256) and Achour (‘249) is of general interest for showing an intelligent metamaterial antenna.

Fuller et al (‘474) is of general interest for showing a radar that uses metamaterials.

Casse et al (‘923) is of general interest for showing a radar that can be used in a vehicle, and that uses metamaterials.

Seo et al (‘977) is of general interest for showing an antenna with a meta-structure.

Buckley (‘846) is of general interest for showing an antenna arrangement that uses horizontal and vertical polarization, as well as metamaterials.

Sajuyigbe et al (‘232) is of general interest for showing a metamaterial, phased-array antenna.

Higgins (‘339) is of general interest for showing a metamaterial antenna that has at least one metamaterial cell.

Urzhumov (‘375) is of general interest for showing a dynamic metamaterial coded aperture sensing system.

Livadaru et al (‘876) is of general interest for showing a slot antenna arrangement that has metamaterial structures.

Examiner’s Amendment
None.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The text of independent claim 1 is as follows:
“1. An intelligent meta-structure antenna module for use in a radar for object identification, comprising: a first Intelligent Meta-Structure ("iMTS") antenna with a set of slots in a longitudinal direction for horizontal polarization and configured to detect a vehicle; and a second iMTS antenna with a set of slots in a transverse direction for vertical polarization and configured to detect a pedestrian.”  (Bold added).

Each of dependent claims 2-10 depends ultimately from allowable, independent claim 1, so each of dependent claims 2-10 is allowable for, at least, the reasons for which independent claim 1 is allowable.
The text of independent claim 11 is as follows:
“11. A method for identifying an object with an intelligent meta-structure radar in a surrounding environment, the method comprising: directing an Intelligent Meta-Structure ("iMTS") antenna structure to radiate RF beams with determined parameters with at least one iMTS transmit antenna; receiving reflections from the RF beams to generate radar data about the surrounding environment, the reflections received by a horizontally polarized iMTS antenna and a vertically polarized iMTS antenna; identifying an object in the surrounding environment from the radar data; and determining next actions for the iMTS antenna structure based on the identified object.”  (Bold added).
As for independent claim 11, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Each of dependent claims 12-17 depends ultimately from allowable, independent claim 11, so each of dependent claims 12-17 is allowable for, at least, the reasons for which independent claim 11 is allowable.
The text of independent claim 18 is as follows:
An intelligent meta-structure radar system for use in a radar for object identification, comprising: an Intelligent Meta-Structure ("iMTS") antenna module comprising a set of iMTS transmit antennas and a set of iMTS receive antennas, the set of iMTS receive antennas comprising a horizontally polarized iMTS antenna and a vertically polarized iMTS antenna; and an iMTS perception module to identify an object based on radar data generated from reflections received by the set of iMTS receive antennas of signals transmitted by the set of iMTS transmit antennas.”  (Bold added).
With respect to independent claim 18, none of the prior art of record discloses in combination the claimed features in bold above, nor would this claimed combination of features have been obvious to one of ordinary skill-in-the-art.
Each of dependent claims 19-20 depends ultimately from allowable, independent claim 18, so each of dependent claims 19-20 is allowable for, at least, the reasons for which independent claim 18 is allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNARR E GREGORY whose telephone number is (571)272-6972. The examiner can normally be reached on Mondays through Thursdays from 7:30 am to 5:30 pm eastern time.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire, can be reached at telephone number 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/BERNARR E GREGORY/Primary Examiner, Art Unit 3648